Name: 2006/678/EC: Commission Decision of 3 October 2006 on the financial treatment to be applied, in the context of clearance of expenditure financed by the European Agricultural Guidance and Guarantee Section, in certain cases of irregularity by operators (notified under document number C(2006) 4324)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  economic geography;  accounting;  criminal law;  European Union law
 Date Published: 2006-10-10

 10.10.2006 EN Official Journal of the European Union L 278/24 COMMISSION DECISION of 3 October 2006 on the financial treatment to be applied, in the context of clearance of expenditure financed by the European Agricultural Guidance and Guarantee Section, in certain cases of irregularity by operators (notified under document number C(2006) 4324) (Only the Spanish, German, English, French, Italian, Dutch and Portuguese texts are authentic) (2006/678/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), and in particular Article 8(2) thereof, After consulting the Fund Committee, Whereas: (1) Article 8(1)(c) of Regulation (EEC) No 729/70 provides for the Member States to take the measures necessary to recover sums lost as a result of irregularities or negligence. Pursuant to Article 8(2) of Regulation (EEC) No 729/70, in the absence of total recovery, the financial consequences of irregularities or negligence are to be borne by the Community, with the exception of the consequences of irregularities or negligence attributable to administrative authorities or other bodies of the Member States. (2) In its judgments in Cases C-34/89, Italy v Commission (2), C-54/95, Germany v Commission (3) and C-277/98 France v Commission (4), the Court of Justice has held that the Member States must take steps to rectify irregularities promptly. It follows in particular from the judgment in Case C-34/89 that a Member State cannot be inactive for a period of four years from the moment of the first indication of an irregularity (5). Within that period the investigation should generally be conducted and a decision be taken on the initiation of recovery procedure. In Case C-54/95 the Court indicated that, in principle, the Member States have to start the recovery procedure within one year after the all relevant facts are known with regard to the irregularity. (3) To date, the Commission has evaluated the recovery proceedings carried out by the Member States as regards irregularities communicated under Council Regulation (EEC) No 595/91 of 4 March 1991 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the common agricultural policy and the organisation of an information system in this field and repealing Regulation (EEC) No 283/72 (6) before 1 January 1999 and involving amounts of more than EUR 500 000 in order to decide on the financial consequences of those irregularities in accordance with Article 8(2) of Regulation (EEC) No 729/70. In so doing, the Commission has followed the procedure set out in Article 5 of that Regulation and in Article 8 of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section (7). (4) The verifications and the bilateral discussions with the Member States have shown that in certain cases the Member States did not act with the necessary promptness and diligence. Therefore, the financial consequences of non-recovery should in such cases not be borne by the Community budget. (5) In all other cases the financial consequences of the irregularities examined should be borne by the Community budget. (6) Cases notified under Regulation (EEC) No 595/91 in which undue payments have been recovered in full or for which it has been found that no undue payment was made should be removed from the list of notifications provided for in Articles 3 and 5 of that Regulation. (7) The Commission has informed the Member States in a summary report of the amounts to be excluded from the Community financing and of the grounds on which such exclusion should be decided, HAS ADOPTED THIS DECISION: Article 1 The cases listed in Annex I are hereby cleared and the corresponding amounts charged to the Member State concerned. Article 2 The cases listed in Annex II are hereby cleared and the corresponding amounts charged to the Community budget. Article 3 The cases listed in Annex III are removed from the list of notifications provided for in Articles 3 and 5 of Regulation (EEC) No 595/91. Article 4 This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 3 October 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 94, 28.4.1970, p. 13. Regulation as last amended by Regulation (EC) No 1287/95 (OJ L 125, 8.6.1995, p. 1). (2) Judgment of 11.10.1990, ECR 1990, p. I-3603. (3) Judgment of 21.1.1999, ECR 1999, p. I-35. (4) Judgment of 13.11.2001, ECR 2001, p. I-8453. (5) Points 12 and 13. (6) OJ L 67, 14.3.1991, p. 11. (7) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 465/2005 (OJ L 77, 23.3.2005, p. 6). ANNEX I Amounts to be charged to the Member States (budget item 6701) Germany Case Amount in EUR DE/1998/247 686 190,80 Spain Case Amount in EUR ES/1996/092 1 489 982,69 ES/1996/123 963 758,23 Total 2 453 740,92 France Case Amount in EUR FR/1998/020 789 514 FR/1998/117 551 743 Total 1 341 257 United Kingdom Case Amount in GBP UK/1998/202/M 360 758 UK/1998/202/P 749 039 UK/1998/202/T 274 045 Total 1 383 842 Italy Case Amount in EUR IT/1982/009 1 408 128,65 IT/1982/012 1 366 417,81 IT/1982/013 629 935,56 IT/1982/017 910 013,88 IT/1984/004 41 316,55 IT/1985/001 1 910 890,53 IT/1985/013 601 357,97 IT/1985/028 700 525,75 IT/1985/034 519 830,66 IT/1985/037 1 719 677,84 IT/1986/017 1 249 635,88 IT/1986/035 436 082,41 IT/1986/046 1 051 645,09 IT/1986/048 2 346 406,28 IT/1987/009 942 061,74 IT/1987/106 2 964 559,78 IT/1987/118 952 185,05 IT/1987/119 886 233,53 IT/1987/129 3 134 051,95 IT/1987/130 3 019 712,80 IT/1988/029 3 092 803,26 IT/1988/059 2 707 017,35 IT/1988/067 13 944 336,28 IT/1988/069 16 860 045,01 IT/1988/123 1 139 567,43 IT/1989/003(A) 3 166 518,37 IT/1989/010 4 451 687,38 IT/1989/011 880 239,40 IT/1989/012 954 560,47 IT/1989/013 1 756 811,95 IT/1989/017 1 151 573,35 IT/1989/049 607 978,47 IT/1989/052 801 021,02 IT/1989/055 729 996,93 IT/1989/062 533 048,34 IT/1989/076 7 190 795,74 IT/1989/078 3 702 297,02 IT/1989/087 2 763 062,49 IT/1989/094 873 448,66 IT/1989/097 883 185,79 IT/1989/109 882 625,37 IT/1989/120 505 074,81 IT/1989/130 952 185,05 IT/1989/141 2 353 482,58 IT/1989/184 585 745,67 IT/1989/185 3 153 808,48 IT/1989/187 1 182 320,05 IT/1989/188 5 015 307,87 IT/1989/208 1 528 863,48 IT/1990/001 1 893 038,98 IT/1990/002 648 746,26 IT/1990/004 889 279,64 IT/1990/021 560 702,00 IT/1990/053 531 953,50 IT/1990/059 8 384 948,04 IT/1990/064 2 139 322,74 IT/1990/066 667 339,28 IT/1990/077 13 964 478,09 IT/1990/079 652 412,16 IT/1990/080 997 851,72 IT/1990/081 2 950 584,42 IT/1990/083 1 226 694,20 IT/1990/084 695 687,06 IT/1990/086 1 037 481,54 IT/1990/092 0,00 IT/1990/094 3 064 059,49 IT/1991/002(A) 2 421 612,13 IT/1991/004 3 004 248,14 IT/1991/006 1 799 675,37 IT/1991/008 3 052 599,57 IT/1991/009 1 208 081,21 IT/1991/014 1 593 129,84 IT/1991/017 790 899,43 IT/1991/024 329 539,37 IT/1991/056 1 078 101,49 IT/1991/071 688 707,00 IT/1991/075 1 021 325,69 IT/1992/006 87 000,11 IT/1992/011 619 240,02 IT/1992/012 371 440,00 IT/1992/060 2 187 059,94 IT/1992/061 417 761,97 IT/1992/071 535 447,07 IT/1992/098 1 428 011,50 IT/1992/117 895 504,86 IT/1992/118 1 363 978,00 IT/1992/230 1 456 448,72 IT/1992/232 2 422 558,12 IT/1992/237 3 814 620,91 IT/1992/239 4 420 095,25 IT/1992/245 1 715 396,91 IT/1992/249 1 022 645,34 IT/1992/253 1 878 926,73 IT/1992/254 844 269,29 IT/1992/256 1 031 347,46 IT/1992/257 950 810,66 IT/1992/258 609 296,43 IT/1992/264 558 279,79 IT/1992/272 107 354,19 IT/1992/275 431 051,94 IT/1992/284 5 284 145,77 IT/1992/285 82 039,00 IT/1992/338 342 141,68 IT/1994/047 744 987,49 IT/1994/063 11 726 016,74 IT/1994/092 1 202 986,10 IT/1994/095 1 776 176,16 IT/1994/151 654 664,50 IT/1994/224 866 412,91 IT/1994/235 824 501,93 IT/1994/245 1 540 155,94 IT/1994/246 519 777,15 IT/1994/250 187 310,38 IT/1994/419 8 760 422,48 IT/1994/439 757 184,91 IT/1994/445 2 540 892,25 IT/1995/031 1 043 415,42 IT/1995/053 5 230 746,31 IT/1995/054 3 235 621,62 IT/1995/060 1 725 150,04 IT/1995/099 1 197 629,77 IT/1995/103 2 595 717,93 IT/1995/117 808 330,66 IT/1995/120 647 980,61 IT/1995/160 941 259,59 IT/1995/259 1 252 608,76 IT/1995/277 951 752,36 IT/1995/342 570 807,35 IT/1995/350 849 611,86 IT/1995/363 623 105,53 IT/1995/390 1 040 032,33 IT/1995/391 538 652,15 IT/1996/004 871 048,24 IT/1996/006 3 450 089,59 IT/1996/009 5 708 680,07 IT/1996/019 70 153,80 IT/1996/022 3 645 678,08 IT/1996/025 513 677,10 IT/1996/067 2 852 184,42 IT/1996/189 691 863,13 IT/1996/205 5 615 994,15 IT/1996/207 650 060,45 IT/1996/210 1 078 676,85 IT/1996/254 71 572,77 IT/1996/271 6 856 477,88 IT/1996/282 666 899,01 IT/1996/301 3 524 942,01 IT/1996/302 2 247 646,99 IT/1996/388 1 425 735,47 IT/1997/074 583 123,58 IT/1997/123 729 996,93 IT/1997/193 5 513 248,86 IT/1998/037 2 286 015,73 IT/1998/059 1 175 865,75 IT/1998/070 881 768,99 IT/1998/103 503 889,09 IT/1998/114 570 848,01 Total 310 849 495,98 ANNEX II Amounts to be charged to the EAGGF Guarantee Fund Germany Case number Amount in EUR DE/1995/174 3 644 689,38 DE/1996/210 102 911,19 Total 3 747 600,57 Spain Case number Amount in EUR ES/1995/069 145 393,60 ES/1996/073 71 481,48 ES/1996/085 1 617 401,34 ES/1997/255 2 275 730,27 ES/1998/056 509 809,96 Total 4 619 816,55 Netherlands Case number Amount in EUR NL/1997/066 532 080 NL/1998/038 1 922 727 Total 2 454 807 Portugal Case number Amount in EUR PT/1996/014 1 654 408,37 PT/1998/015 608 155,28 PT/1998/038 1 417 853,86 Total 3 680 417,51 Italy Case number Amount in EUR IT/1981/014 598 645,14 IT/1982/011 858 791,39 IT/1988/008 6 951 704,49 IT/1988/013 1 628 505,84 IT/1988/023 4 121 803,13 IT/1988/068 1 792 260,77 IT/1988/078 124 280,67 IT/1989/001 4 926 732,53 IT/1989/016 538 117,76 IT/1990/028 202 927,48 IT/1990/037 2 174 169,20 IT/1991/002(S) 2 451 649,46 IT/1993/004 500 852,00 IT/1994/004 617 469,18 IT/1994/005 29 851 834,89 IT/1994/008 41 760 653,21 IT/1994/253 10 089 425,06 IT/1994/449 1 500 425,25 IT/1995/057 2 144 502,97 IT/1995/384 1 283 089,70 IT/1995/387 1 698 575,15 IT/1996/007 10 949 621,58 IT/1996/015 1 040 113,00 IT/1996/020 491 865,00 IT/1996/211 6 322 642,50 IT/1996/303 25 206 583,61 IT/1997/022 950 412,40 IT/1997/159 516 228,65 IT/1998/014 531 544,83 Total 161 825 426,84 ANNEX III Irregularity cases to be removed from the list under Regulation (EEC) No 595/91 Germany Case number DE/1996/016 DE/1996/144 DE/1996/260 DE/1997/015 DE/1997/095 DE/1997/136 DE/1998/040 DE/1998/195 DE/1998/214 Spain Case number ES/1995/066 ES/1995/071 ES/1996/089 ES/1997/002 ES/1997/040 ES/1997/041 ES/1997/062 France Case number FR/1996/031 FR/1996/056 FR/1998/010 FR/1998/024 Netherlands Case number NL/1995/127 NL/1997/059 NL/1998/078 Portugal Case number PT/1995/036 United Kingdom Case number UK/1998/271 Italy Case number IT/1986/019(D) IT/1986/040 IT/1986/043 IT/1987/020 IT/1987/091 IT/1987/092 IT/1988/024 IT/1988/053(D) IT/1988/070 IT/1989/075 IT/1989/106 IT/1989/136 IT/1989/140 IT/1989/183 IT/1990/016 IT/1990/018 IT/1990/019 IT/1990/024 IT/1990/025 IT/1990/040 IT/1990/048 IT/1990/052 IT/1990/065 IT/1990/071 IT/1990/075 IT/1991/003(A) IT/1991/011 IT/1991/012 IT/1991/053 IT/1991/055 IT/1991/060 IT/1991/063 IT/1992/005 IT/1992/021 IT/1992/022 IT/1992/023 IT/1992/024 IT/1992/025 IT/1992/026 IT/1992/048 IT/1992/065 IT/1992/066 IT/1992/067 IT/1992/084 IT/1992/097 IT/1992/102 IT/1992/103 IT/1992/234 IT/1992/263 IT/1992/274 IT/1992/276 IT/1992/300 IT/1992/322 IT/1992/323 IT/1992/325 IT/1992/339 IT/1992/343 IT/1992/345 IT/1992/346 IT/1993/008 IT/1994/006 IT/1994/007 IT/1994/068(D) IT/1994/142 IT/1994/217 IT/1994/219 IT/1994/233 IT/1994/392 IT/1994/430 IT/1994/431 IT/1994/433 IT/1994/450 IT/1995/004 IT/1995/020 IT/1995/023 IT/1995/034 IT/1995/035 IT/1995/036 IT/1995/037 IT/1995/038 IT/1995/118 IT/1995/158 IT/1995/293 IT/1995/296 IT/1995/329 IT/1995/336 IT/1995/356 IT/1995/365 IT/1995/385 IT/1995/386 IT/1996/002 IT/1996/008(A) IT/1996/008(S) IT/1996/014 IT/1996/015(D) IT/1996/277 IT/1996/289 IT/1996/292 IT/1996/304 IT/1996/387 IT/1997/004 IT/1997/008 IT/1997/158 IT/1997/167 IT/1997/192 IT/1998/006 IT/1998/020 IT/1998/021 IT/1998/025 IT/1998/026 IT/1998/027 IT/1998/032 IT/1998/036 IT/1998/045 IT/1998/056 IT/1998/062 IT/1998/068 IT/1998/071 IT/1998/426 IT/2000/059